  
 

Case 1:19-cv-02795-RBW Document 32 Filed 07/22/20 Page 1 of 20

Uneven Staves Destarer Cover
Koa Wwe. Wasrarer oF Conymars

 

 

Ren wana onan, Se, | a _
| eae

‘ Feck Qa SJ < Reasons, |

Cece Now SI-ev-BX295 CREW)

 

 

Mors fom Ay Exreusron of Dae

 

 

    
 

Prope \- sa been dine! oN sige Mest <

_| Gast She Sclaiwonk')) aching pose
: eS tg in Sa On sent o) i
Ie We NSedent 72D jo a - yet

  
  

. \ AGH. Xo) MS won ne Whecvene. (DEG B 6
low DB, 6-45 Novewtaer Moy 2044),

I Ay Sw » Sica = oe AW Clement Wort
‘On tespedOy Virdee Cours ableatina ke
Vet A lao een XS MockinS. Cael

Soli The ae sie Tee. NG He da i.
veto ten Sper ic coyote A fees

 

 

 

 

 

  

wt Np we wut
any tials Vn
Sno: Vs. x a, Ri Se kb (14 5

     

 
Case 1:19-cv-02795-RBW Documen t32 Filed 07/22/20 Page 2 of 20

 

 

Ee Feb chess, US. rea oO. &. Sy ween
i AOS OPW ATA STA ie 7

 

 

 

saite a ae a Oe feta

 

 

 

oat, Ry," 1020) oe be

 

 

 

 

 

 

 

Tac C. Goleta, y fern S& Se _

 

_ Nor AIASI-A0Hl

 

Faire Grech India

 

BD, Bex 338 a

 

“eer Hah he TH 4ISOR

 

 

 

 

 

 

 

 

 

 

    

 

Y ‘a
re tec

 

 

ral a hectes a

 

 

 

 
 

 

avd Sn at
a eS ee

 

 

oS

 

 

RPS

 

 

 

 

 

 
Ousves Srates Drcteter Eu

 

 

Case 1:19-cv-02795-RBW Document 32 Filed 07/22/20 Page 3 of 20
|

Behe Danses e  ueepree

 

 

 

 

 

REUSAMEN RRowN, |

 

 

Plenhsfio

 

Cra Helo Nie 1%-229S WB)

 

FERRRA. RUREMU OF

 

 

PRISONS.

 

 

Deer

 

 

ORDER

 

 

Upon dina] lise cea, PSs i. poss, pnernenors

 

 

 

 

 

| Noregoie Morton! Foe AN Te, Yeas |
eR ee

ORBEeeb Yo wheueans® Core

a Sa oe fal Berean op i GRAVTEC Teo Ty

 

 

 

 

* Felis ‘x Cet ost AD, 020, Ye

 

 

syn Seppoek oP

 

 

 

 

 

 

 

 

 

pers asp alana tek Ma
|| BRDEARD Wad Wy Ged dh Coc abel Fe |
lows Comics oO Vax Cider bs We Pawite's Me .
Iberuenors co) resocudi i Homes
SO ORDEREO Yan dey oe
YO2.®.

 

 

 

 

 

REGCTE R\WwALTO

 

— nbed Stekes Dalort + Sapa

 

 

 

 

 
PRs cv-92795-RBW Document 32 Filed 07/22/20 Page 4 of 20

 

Dedecelom Oe” Machin S, GablesttN:

 

Iwenteany ahs Coxe Oe Broun vy eh
| RSsons, \Q—ev -OXT I E-RBW Chemin, ie Cosa")

3. Yon), pad
ee

 

ts Nuon. Pac ie ke lig 2
eae Storch mt

    

 

erty AWW second)

i

A Ti om Mid S. Gls oD ov Mh

 

 
  
   

  

Me ue age Le ae theaslly UJ < Diba

Du Neidigrlas ion etl \\e some yom Mu, Pandas

   

 

 

   
   
 
 
 

 

Fa
hess ‘OYA, Yr, Mow Thow FoR AN Fewtaustonl or el
C Ssh ody 8 CO. 1S ch co :

 

J eae

   

Sekt fe
AUMNIMES) a Wee ate

S |EcE Ne. aS CSR. Eads, Sune AS, RODD),

 

 
Case 1:19-cv-02795-RBW Document 32 Filed 07/22/20 Page 5 of 20

, SDE pags th fg aca sy ttm

 

 

Aa liv 3 We Sean Coxe ‘
Ne oR pth Ao

 

 

ct tah ee ete

 

 

4

 

ecdesk Teo Penk Sh Su muh ‘et uM Ae
vet es ask

 

shea Ves
Naor Pane YS) US. OX —

 

 

 

SAL “i oe Ant, ‘XOX,

 

 

 

 

We panels vibe ears Wee Cashed
ate ee dy wd 2M, _

 

 

 

me (—
% ntin GS. [solicetel Ss

 

AL Qadlena Wd We Sates ona BS Lee, Od ferent —_

 

 

 

 

 

 

 

 

 

 

heed

 

SPs |

 

 

 

 
Case 1:19-cv-02795-RBW Document 32 Filed 07/22/20 Page 6 of 20

| eras Spares Drain Conse

| Yee We ester 0&

LUMA —_—

 

 
 

ENSAMDU BROWN pose

 

\Goleals Ghee

lew i> : ceceasiiiiamemtiiaation
Cs Mn 19 e1-O4S = /

Fee ROREAU oP :
Coe

AL Nostee oF Fruwe OF Rua é Coacsstouauc

 

RA Nan oS) lai spy >

  
 
  
 
  

    
 
 

wey g

Neat — S. Coles C tat

poe

 

=e Aaa wn ce Ye te matertels.

 

 

chs ene oy wy
SE banat tin chase

   

 

 

| as wees F4A4 VHS OTM

 

ator ity luke “UR U.S. NOC (4% 1

     
   

“rin CA 2MUe \peart .
Gib-dass US. pe ae aS

WTA IET4 CE, nila

 

 
Case 1:19-cv-02795-RBW Document 32 Filed 07/22/20 Page 7 of 20

 

bo Ms, Some. Wheeler de Se FOR Terre. Vb CA wh

 

 

 

 

 

  

 

Mv eous whan MN - Lar
eR a DR ee tee
Ack onmeertean he

 

 

 

| WW ) —-

 

 

 

 

 

Lot
, ue ww S. Cl SeXy, MH $2

 

 

 

NN 45 B44
RD, a 22 Ss

 

 

 

 

 

Tear Wevle, EN 7 BOR,

 

 

 

Conarese kre. OX Seaumee

 

 

 

 

 

 

 

 

= Se Yaad TiN he on oan
cates ed vs. Radiesse US &
bn Ms Dee Ve ECR Tews. Ve

 

 

 

 

et ae “a

ANS 2020, o He Va Tak oppor

 

retwobRan

 

 

 

ba LA res

 

 

 

Pca GSE, pase

 

 

 

 

 

 
Exh} Case 1:19-cv-02795-RBW Document 32 Filed 07/22/20 Page 8 of 20

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

FROM: 12982104

TO: Bloom, Jordan; Bolling, Eric;|Brown, Benjamin’)Brown, Greg; Camp, Frank; Evans, Tim; Fortin, Lori; Gosztola, Kevin;
Gottesfeld, Dana; Green, Jeremy; Grim, Ryan; Kiriakou, John; Kushner, David; Malkin, Michelle; Mcbreen, Kelen; Mcmillen,
Alexi; Newman, Alex; Pavlo, Walter; Petrovskaya, Elmira; Sample, Brandon C; Shaw, Carey M; Tesoriero, Celeste; Thornton,
lan; Volpe, Michael; Wright, Meredith

SUBJECT: 2020-06-09: Statement

DATE: 06/09/2020 05:36:11 PM

Hi Jordan, Eric, Attorney Brown, )Greg, Frank, Tim, Lori, Kevin, Dana, Attorney Green, Ryan, John, David, Michelle, Kelen, Lexi,

Alex, Walter, Elmira, Attorney Sample, Mitchell, Attorney Tesoriero, lan, Michael, and Meredith,

 

| hereby make the following available under the latest Creative Commons by-attribution derivatives-permitted no-need-to-share-
alike commercial-use-permitted license.

Regards,
/s/ Marty
| sent you this message at approximately P.M. Tuesday, June 9th, 2020.

Suggested headline/tagline/featured image:

Headline (62 characters, 10 words): Federal Prison Official Jason Bradley May Have Spread Covid-19

Tagline (53 characters, 7 words): Coworker Also Accuses Bradley of Falsifying Documents

{Embed: featured image, available from my previous article, map of the BOP’s North Central region, with dots for each facility
and pinpoint on Terre Haute, Indiana; attribution: FreeMartyG/Creative Commons (2020); no caption}

A federal Bureau of Prisons (BOP) disciplinary officer named Jason Bradley may have condemned a federal prisoner to death
by Covid-19.

That prisoner is now under federal quarantine. His move there followed the government's discovery that Bradley---who is an
employee of the BOP's North Central regional office in Kansas City, Kansas---has coronavirus. Yet Bradley recently held
disciplinary hearings inside the sprawling federal correctional complex in Terre Haute, Indiana. The complex is home to
thousands of prisoners.

Since Bradley's visit, but before the BOP learned of his status as a coronavirus carrier, the BOP had acknowledged 1 prisoner
death and 3 other positive tests in its Terre Haute complex. It is distinctly possible the coronavirus entered the complex through
multiple vectors.

The new quarantine, however, can only reasonably be attributed to Bradley's presence.

Indeed, other BOP staffers at the facility are upset Bradley was allowed entry, since his presence may have negated weeks of
arduous efforts to keep out the coronavirus.

And this is not the first time Bradley has faced consternation from his fellow BOP employees. Last year, a correctional officer
(CO) in Terre Haute filed an official memorandum effectively accusing Bradley of falsifying federal documents.

Falsifying federal documents, of course, is a {start link to 18 U.S.C. Sec. 1519:}federal felony. Southern District of indiana U.S.
Attorney {insert full name} seems never to charge BOP employees like Bradley, however. Instead, the CO who reported Bradley
is now under orders to avoid Bradley and not participate in the prison-discipline process.

{Insert surname of U.S. Attorney} never publicly addressed the decision not to charge Bradley.

BOP North Central Regional Director {Insert first name} E. {spell check surname:}Kruegger is also yet to address publicly
Bradley's current status as a coronavirus carrier, the facilities he may have affected, or the previous complaints against Bradley

for falsifying documents.
~ Raye A_ 5X A —
~~ Ree Soy (-
Exh acase 1:19-cv-02795-RBW Document 32 Filed 07/22/20 Page 9 of 20

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

eee ee eee ee ee ee eee ee eee ee ee ee ee ee EE EB EE ee ee ee eR ee ee RR RR ee ee ee ee ee ee

FROM: 12982104

TO: Bloom, Jordan; Bolling, Eric,(Brown, Benjamin;)Brown, Greg; Camp, Frank; Evans, Tim; Fortin, Lori; Gosztola, Kevin;
Gottesfeld, Dana; Green, Jeremy; Grim, Ryan; Kirlakou, John; Kushner, David; Malkin, Michelle; Mcbreen, Kelen; Mcmillen,
Alexi; Newman, Alex; Pavlo, Walter; Petrovskaya, Elmira; Sample, Brandon C; Shaw, Carey M; Tesoriero, Celeste; Thornton,
lan; Volpe, Michael; Wright, Meredith

SUBJECT: 2020-06-09: Statement Addendum

DATE: 06/09/2020 06:06:44 PM

   

. | i... oe a . . , . .
Hi Jordan, Eric, \Attorney Brown,}Greg, Frank, Tim, Lori, Kevin, Dana, Attorney Green, Ryan, John, David, Michelle, Kelen, Lexi,
Alex, Walter, Elmira, Attorney Sample, Mitchell, Attorney Tesoriero, lan, Michael, and Meredith,

| wish to add the following---which | make available under the same Creative Commons license---to the end of the statement |
dated earlier today.

Regards,
/s/ Marty
| sent you this message at approximately 6:10 P.M. Tuesday, June 9th, 2020.

Earlier this year, though, this reporter published an {start link to article at FreeMartyG.com:}unflattering look{end link} at {check
spelling on surname:}Kruegger's leadership. It revealed that when Kruegger was the warden of the Terre Haute correctional
complex, he used mannequins as decoys to staff guard towers, instead of professional marksmen. This complex, it's also worth
noting, is home to the nation's only federal death row, which houses convicted murderers and child rapists, as well as a {start
italics:;communications-management unit{end italics}, or {start italics}CMU{end italics}, which houses convicted spies and
terrorists---all of whom Kruegger guards with mannequins while his federal pension grows.

~ Regu 14
— Neg YW of V-
Exel “Kase 1:19-cv-02795-RBW Document 32 Filed 07/22/20 Page 10 of 20

 

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

——<——< cn OO RR OR ee ee ee Eee ee eR ee ee ee ee Ee eee BE ee eee ee ee ee ee eee ee ee eee

FROM: 12982104

TO: Evans, Tim; Gottesfeld, Dana; Sample, Brandon C
SUBJECT: Hello from the DOJ's black-site prison in Indiana
DATE: 06/12/2020 07:23:08 PM

Hi Tim, Dana, and Attorney Sample,

It is good to be in touch with Tim. | hope he received my mail, which | sent on May 4th, 2020, bearing U.S.P.S. tracking number
9114 9023 0722 4792 9863 55.

| apologize it took me a few days to send this electronic message. Things have been hectic and | have filing deadlines.

The first lead | wish to discuss is mentioned in the 2020-06-09 statement addendum | sent out. A corresponding article was
published earlier this year at FreeMartyG.com and elsewhere. It featured an image of Jeff Dunham's characters Achmed the
Dead Terrorist and Walter. | think Tim's readership in the state would be quite interested and surprised.

The second lead to discuss is the high-profile ISIS-inspired murder by near-bcheading that happened here in the
communications-management unit in November 2018. | have published about it and The Daily Caller wrote an article too, but
Tim's readership in Indiana is yet to see an in-depth investigative piece in The Indy Star. | wish to note the legal principle of
litigation privilege, i.e. any lawsuit filed in the U.S. against a publication for defamation, libel, or slander for quoting from court
proceedings is subject to immediate summary dismissal (therefore no lawyer worth his or her salt would bring such a suit in the
first place). The Daily Caller embedded a federal-court transcript that | think Tim will find very interesting.

Of course, DHO Bradley's recent indiscretion is also newsworthy. | hear an unconfirmed rumor that while Bradley was inside the
FCI he openly bragged about having the virus. If there is any truth to this rumor, then | would expect similar bragging at other
facilities and units he visited.

Please confirm your receipt of this message and let me know what you think of these leads. There are others, but | only have
two (2) hours today outside my cell and | have much to do.

Also, please date/time stamp your messages to me as | have done below. My messages are often subject to extraordinary
delays because | am a journalist on the inside. Absent manual timestamps, we won't know when our messages were actually
sent; they falsify the timestamps in the computer to reflect instead when the censors let them pass.

Regards,

/s/ Marty
| sent you this message at approximately 7:24 P.M. Friday, June 12th, 2020.

— Ray LoS 4
—~ Reg, Lory U-
wi Ieicoson tech S great et Cae
7 Ses, AG see ACs W

elie; SapeReW Documen t32 Filed 07/22/20 Page 11 of 20
analy EEierr

Redackt Mud S, Go SENS

 

 

te SGN Vaclere ee sl

  

each ate ests se SC 8

AAG (AY ‘ete

 
 
 

\ vow n Mech, RN

  

pens _

 

ore Whe Yew he
STEN BETS tot: . Ch hele Get)

 

 

 

- “ii eg eon Bien ap elk — =
et

 

Se Segoe

aerate
eo roth oes =

  
  

 

 

_llowdle seh aly rullons. a
Case 1:19:cv-02795-RBW Document 32 Filed 07/22/20 Page 12 of 20

 

q & eth es J
MieckOns Veditiunde, S¢ack Ong Sater (A.

 

Piiet spain’ St Semen 4 ae notes, cay rt Ve

 

Ne enke ww) Nivel ph Lb Nes oxen’ Wd Ahh ee

 

 

 

Yeu bo use the duaishehiver Manes, preg pregren AAD.

 

 

 

   

 

Soler peally & pggeny uch Nhe en SNe
cava pa Exe ke on ANSOK

 

 

DO

 

 

\o 4 725

 

 

 

"Pichia S. Gia parse

 

 

 

 

 

 

 

 

 

 

 

 

 

‘eee Dh

 

“ley /

 

 

 

 

 
Ars.
\ S

Case 1:19-cv-02795-RBW Document 32 Filed 07/22/20 Page 13 of 20

 

1 ee Uneven Sure Wersrerer Cnr _
_ You \Wwe a Cts ryntBe
|

 

 

 

 

il “Pleat b goss a
Case We, AG-cv-OX24S, CREW)
ee BOREAS OF
| EgESOA>
~ ASVL ;

 

M srtoa) to Ognes HE. Deeeunaut wo Ropuce, Ma,
— Gomesea Ar We ee OD AM Novemaee 2X, 2029,
Ne RAN a

 

i cee a oy NALD AM. Tet a LON,
Neary Pleese | ob a nko CDW. BOorA ne

— ip + ode Melton, hla claimant \reresnitby—
| ae repel

Nawechs Whe Cowck® ctledrom tro _
Se Oe = Gas =

Selsnetin oF Meekin S
7%

lice met wos whet ie ae ok an

 
   

 

 
See |

Lo B

Case 1:19-cv-02795-RBW Document 32 Filed 07/22/20 Page 14 of 20

Respedblly SAS iy acenrderce cst She orikon—rellemre
a Na Lc 87 OS. NC Casee), s—

rd hehe Cod creas beng

 
 
   

 

oe wen A144 %023, OTM, “ad 1874 68,

Vos bs 6. Qowntt alhadler ee ECR. Ve \ etre Weohe
Gi on Ww wlusle actin oti Ci he
en “a Xe — forthe aN Jy Ind, a0

 

| I =

 

TM

pk E
1}
a

a =i

| Pet: waa a - a

t =

Ro, Box 3s
Tene Reve, EN AY7E DF.

 

 
Case 1:19-cv-02795-RBW Document 32 Filed 07/22/20 Page 15 of 20

C ereceschne. oF Seaver.

 

 

Muda S: GAS, poy se, cod YRI-T

 

wed Cares, ov We PS amie Mrecrmanl he ML

 

 

lek an) Deane e ME em Ye some
Jean Coso MW eye wiper en § . ey

 

 

 

 

tre= paidh Lara cless Leecuas, 4 1% e Mg,
Sunde: Whacler a We wa = ke CMY) <

 

COW wile deine NYA here | KS) Q\ OW baa

 

 

Te Uihes 2 dlced)

 

 

pa \Wurs ou ( ™~ Ay o> ot AV. ene patie

 

{Werchter £

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN
50%
AW

 

 

 

 
| Case 1:19-cv-02795-RBW Document 32 Filed 07/22/20 Page 16 of 20

oe VU. NS\%28 Svaes. Nest 2PO Coun :
Yorn. \ye Nestract or Gonomer oe

 

 

RewsAvrn RRown, |

Pleats?

+ —— = ee

 

| Carl Aebon NE, 44-2795 CRBW)

 

 

ORDER

 
  
  

   

: ZING Moron TO Oroee The VEC EVaAUT TO Peopresz.
Me. Gotresreus fer THe AALDO AM Novempee Oy "YO
| eAREWG, SR a 2
ORDERED i ei, proposa) lenvenors Toceg
[rm “Yo ‘Ores “Ads aaa aKY Then pi -
(Gonnseae ap tHe 100 ALM. Novensaa d, 20205
a,
GRR Medhonlly ak We Coeds W200 at

| MSoventir LOI, \Wecednge Deis Wether
te Wa ha. PP. Com shu\\_
AY wail cops of this Seder by Tre qlembfA

   

 

 

 
Case 1:19-cv-02795-RBW Document 32 Filed 07/22/20 Page 17 of 20

 

Sd_ ORDERED ta. doy +

 

“2020.

 

 

 

REGGrE &. WALTON

 

Unite Steles DrebndSudge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sear S

 

5 eS

 

 

 

 
ADP 3

6 PS

 

 

(Ate \ues

Came i talo2hps-Rew Document 32. Filed 07/22/20 Page 18 of 20
es

 

| Dederebon De Mortis S. Coles EN +

 

 

 

\. Baa Machin

 

he

sc = tes

i.

{edited \neconomny

purr | dein
\< bes unnecessery del

 

AT edie oe
phil

 

- \Wenuenoe iM the 0 Cese oF Ve Ronco ah
= wn Or 24 S- RAW Corsi, oa Cose”
___ | Cutrasn “oa wg elore Ihe. Nonoreble OS, Dal Sa
er te hath A’ Col uno Chater Thee
parte B « o tne Cops oka writer

 

eens:

—Nyos 7 Oke
| TMG CD on Aur Sei as te Sly, YOO:

\Ly a? bier
wy Pag us.c S

S$. GeSAL od Daw We.

  
 

hed eet obs soe mrt

up
elem Pr ew Ww

MA QorRone7s he, te bear zigehg
Baexs, aa —

Cont So be seb
AA mle a Co
PNY Behe then

ethires ah fete

 
Case 1:19-cv-02795-RBW Document 32 Filed 07/22/20 Page 19 of 20

\\.. Ronse Sethe Qaruny, excl Thursday SA

 

Dds, LOS,

 

 

 

Bi yviE S—
Macks ¢ ‘ CASTS, pw se

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LES

 

Lo

 

 

 

 
L as

aha Aeaguin2o5-RBW Document 32 Filed 07/22/20 Page 20 of 20
__
es \et CM) One |: \eaumn

 

mi Mechan &. Gated aN, Reg 4 A Ange r-t04)

 

a Say Meo, KOS

 

RS CT spheres ak Melccnetheas
re et a

_ pk MAN dd Ndsemyor X, ORO

 

 

You ote ‘
. Lah ren ae of active x \dechonicel y CCT Oy
\eceing ott A4:0D A M, he} vase patil Ay ke

 

 

_| sng a NOs

 

eres joi: a _A- Ror -

 
 

—

 

ERANIIS-RON CONC.) Plese i,

; Dee CA BM, Apel 30, 20 aD) Sy ae
ae Sh epee 3D Cdune A9,2020)

Yor 3 “piivdease. um) Ni ueuualyer > aDrdw, _ a /
g ese uk Jrcma elle each Bh MONG thoy — _——

 

 

 

 

 

 

| a _ _ — a a
| NX S(ootesteld, pes se a

 

 

 

 

 

 

 

 

| oe

— _
Soe | SS Pas AS a =
—_ _ | a TT Poe eS 6 > — es
